Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 9/15/2022 has been received and claims 1-3, 5-9, 11-20 are pending.
Claim Objections
Claims 1-3 and 5-6 are objected to because of the following informalities: in line 14 of Claim 1, insert --also-- after “cleaning cycle”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first cleaning element”, “contaminant exposing element”, and “notification element” in claim 1; “first element”, “second element”, and “third element” in claim 7; “fourth element” in claim 8; “fifth element” in claim 11; “sixth element” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hallack (20200061223).
As to Claim 7, Hallack (‘223) discloses a device (see Figures 1-2 and 4-5), comprising: 
an enclosure (30) comprising: 
a first element (34 or 122) that emits ultraviolet radiation into the enclosure at a wavelength range of approximately 100 nanometers to 280 nanometers, inclusive (see entire document, particularly p. 3 [0029] – 4th – 5th and 7th – 8th lines from the bottom); 
a second element (34 or 122) that emits ultraviolet radiation into the enclosure at a wavelength range of approximately 315 nanometers to 400 nanometers, inclusive (see entire document, particularly p. 3 [0029] – 9th and 11th lines from the bottom); 
a third element (34) that emits infrared radiation into the enclosure (30) (see entire document, particularly p. 4 [0035] – lines 5-6 and 11-12)
a controller (46) comprising a processor (46b) and a memory (46a) for storing instructions, the processor (46b) is capable of executing the instructions to execute a cleaning cycle that includes illuminating contaminants present on the object using the contaminant exposing element (34 or 122) prior to sanitizing or sterilizing the contaminants present on the object using the first cleaning element (34 or 122), wherein the notification element (34 or 122) is activated at an end of the cleaning cycle; and the controller (46) is configured to display a message (via 130 – see Figure 5) that is capable of indicating that the remaining contaminants can be cleaned off the object, wherein the message is capable of being displayed at an end of the cleaning cycle (see entire document, particularly p. 4 [0040] – last 3 lines, p. 6 Claim 14).

As to Claim 8, Hallack (‘223) discloses that the device further comprises a fourth element (34 or 122) that emits ultraviolet radiation at a wavelength range of approximately 280 nanometers to 315 nanometers, inclusive (see entire document, particularly p. 3 [0029] – 8th line from the bottom).
As to Claim 9, Hallack (‘223) discloses that the controller (46) is capable of selectively fading the ultraviolet radiation emitted by the first element (34 or 122) while the second element (34 or 122), the third element (34), and the fourth element (34 or 122) remain on to identify remaining contaminants (see entire document, particularly p. 4 [0040] – lines 3-9, pp. 4-5 [0044]).
As to Claim 11, Hallack (‘223) discloses that the device is further comprised of a fifth element (22 – 34 or 122) at a wavelength range of approximately 500 nanometers to 560 nanometers, inclusive, wherein the controller (46) is capable of incrementally activating the fifth element (22 – 34 or 122) while tapering off the first element (22 – 34 or 122) at the end of the cleaning cycle (see entire document, particularly p. 3 [0029] – 10th – 11th lines from the bottom, p. 4 [0040] – lines 3-9, pp. 4-5 [0044]).
As to Claim 12, Hallack (‘223) discloses that the device is further comprised of a sixth element (22 – 34 or 122) that emits ultraviolet radiation at a wavelength range of approximately 100 nanometers to 280 nanometers, inclusive (see entire document, particularly p. 3 [0029] – 4th – 5th and 7th – 8th lines from the bottom), wherein the sixth element (22 – 34 or 122) is mounted on a first surface (e.x.: floor of 48; 64; 70) of the enclosure that is opposite from a second surface (ex: ceiling/roof of 48 or rear/back infotainment center or climate controls – see p. 5 [0046]) of the enclosure (30) onto which the first element (22 – 34 or 122) is mounted (see entire document, particularly Figure 6, p. 5 [0046] – last 5 lines).

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claims, particularly addition of the limitation that the enclosure is generally u-shaped and the addition of limitation regarding the three phases of the cleaning cycle. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a device for a vehicle comprised of components in the configuration as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument at the bottom of p. 10 to middle of p. 11 of Remarks in regards to claim 7, .examiner points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799